Title: Thomas Boylston Adams to Abigail Adams, 16 September 1799
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            Rock Hall. Germantown 16th. Septr [1799]
            My dear Mother.
          
          On the 11th: instt: I received your favor of the 4th: and last evening, on my return from Mr: Breck’s Country seat, where I passed Friday & Saturday night’s, your’s of the 8th: had come to hand. Same time, recd: from William the poem you sent me for Miss Wister & his letter of the 6th: I am obliged by all these things & newspapers to boot. Coopers address, valedictory, I now remember to have seen & read at the time it first appeared, and upon a second perusal, I shall only say, that if Dr: Priestly could recommend such a man as Cooper to office, & assist in giving currency to such opinions as are here expressed, he deserves all, that Porcupine ever wrote or any body else could think against him— I had never heard of his meddling before in any of our political concerns—But I have been told, that “the french Republic,” is still a standing toast with him. Dennie, does not like him, as you may have observed from his remarks on the New Englandman’s letter, though he had only seen the prospectus of it when he commented. These exotic reputations are slipp’ry things to build on. I find so little fame, that stands the test of all trials & all scrutiny, that I am sometimes disposed to become a cynic & carp indiscriminately at all that fa[ll] in my way.
          I enclose you an extract of a letter from J.Q.A. which came to hand a few days ago— The original letter I shall have to answer before it could be returned to me if I should send it. Indeed, the rest is all of

a private and uninteresting nature to any body but myself. I had an idea of sending this extract to the Printer, but he has neglected something I sent him a few days ago, so ungraciously that I wont subject myself to a second slight. These Philadelphia Printers are poor tools to work with on their own side. The Aurora is infinitely the best edited of any among them. This extract will better appear at this moment in a Boston paper, if it be worth appearing at all, so that you may send it to Russell in its present shape, altering only the name of [the] place where received. The Treaty with Prussia was signed on the 11th: July, and I suppose a copy has been received e’re this by the Secy—though I know not that it has been. I got a letter from Whitcomb since that from my brother, though not so late—& I expect a letter or two of an earlier date from him than the one I have.
          Mr: & Mrs: Breck, their daughter & Mrs: Wilson all desired me to present you their best respects— I was very pleasantly & agreeably entertained during my visit there, which was the first frolic I have had since I left town.
          I have not yet perused the poem you sent as a present to Sarah— nor communicated the treasure to her— she will be gratified by this little token of your notice, more than by any reply I could have made to her effusions. It is a little singular, that the father of this family (Mr: Wistar) of German origin, is violently democratic in opposition to all the connection.
          Judge Rush it is, not the Dr: who is using all his influence in favor of Mr: Mc:Kean— I undertook to annalyse the characters of the Republican committee who write for the Chief, but Brown & Relf have not dared to publish & I cannot get the piece from them to send it elsewhere—
          I am in haste dear mother / Your Son
          
            T B Adams.
          
        